       Case 2:20-cv-00230-LPR Document 2 Filed 11/19/20 Page 1 of 4

                                                                              FILED
                                                                         2010;JUN \ 9. PM· tt: 11

              IN THE CIRCUIT       CWlf OF CHIC~~!:TY,                    ~3t;t
 HOLISTIC INDUSTRIES OF ARKANSAS, LLC,                                    •df.1.-f,WA-.--   -
 and SAM EPSTEIN ANGEL                                                               PLAINTIFFS

 vs.                                   CASE NO.-09CV-2020-         fla ·3
 FEUERSTEIN KULICK LLP                                                               DEFENDANT


                                           COMPLAINJ'


        COME now the Plaintiffs, Holistic Industries of Arkansas, LLC, and Sam Epstein Angel,

 by and through their attorney, Kenneth P. "Casey" Castleberry, for their Complaint against the

 Defendant, Feuerstein Kulick LLP, alleges as follows:

                                PARTIES AND JURISDICTION

        1.      Plaintiff, Holistic Industries of Arkansas, LLC d/b/a as Sisters of Empathy

 ("Holistic"), is an Ar~sas limited liability company with its principal place of business located

 in Chicot County, Arkansas.

        2.      Plaintiff, Sam Epstein Angel, is· the majority member of Holistic Industries of

· Arkansas, LLC, is an individual residing in Chicot County, Arkansas.

        3.      Defendant, Feuerstein Kulick LLP (the "Firm" or "Defendant"), is a New York

 limited liability partnership with its principal place of business located in New York, New York.

        4.      The Court has jurisdiction over the parties in this action.

        5.      Venue is proper in this Court.

                             COUNT I-LEGAL MALPRACTICE

        6.      Holistic engaged the Firm to ensure that Holistic's medical marijuana cultivation

 and dispensary applications satisfied the minimum qualifications for merit scoring in the Rules




                                         EXHIBIT 1
      Case 2:20-cv-00230-LPR Document 2 Filed 11/19/20 Page 2 of 4




and Regulations Governing the Application for Issuance, and Renewal of Licenses for Medical

Marijuana Cultivation Facilities and Dispensaries in Arkansas ("Rules and Regulations")

promulgated by the Arkansas Medical Marijuana Commission ("Commission").

        7.     The Firm and its attorneys held themselves.out to Holistic as experts in the field of

medical marijuana application compliance, authorized to practice law in the State of Arkansas, and

free of conflicts for the representation.

        8.      Holistic expended an extraordinary amount of time and money drafting and

assembling its applications.

        9.      Among other things, Holistic hired numerous professional.consultants to provide

expertise and guidance, at substantial cost, to assist them in preparing their applications to receive

the highest merit scoring in order to obtain cultivation and dispensary licenses.

        10.     Holistic worked nights and weekends to ensure that the applications were complete

in advance of the September 18, 2017, submission deadline.

        11.     Holistic timely provided the information to the Firm and its attorneys for review so

that the Firm and its attorneys could ensure Holistic satisfied the minimum qualifications set forth

in the Commission's Rules and Regulations for merit scoring.

        12.     The Firm and its attorneys failed to ensure that Holistic's applications satisfied the

minimum qualifications requirements, and, as a result, the Commission determined that Holistic

failed to satisfy the minimum qualifications requirements and disqualified the applications.

        13.     As· a result, Holistic's applications were not submitted for merit scoring, and

Holistic was deprived the opportunity to receive medical marijuana cultivation and dispensary

licenses.




                                                  2
--------- - -2:20-cv-00230-LPR
        Case  - - - - - - - · -Document
                                ...
                                        2 Filed 11/19/20 Page 3 of 4




                   14.    During the Firm and its attorneys' representation of Holistic, the Firm and its

           attorneys had a duty to possess and use with reasonable diligence the skill ordinarily used by

           attorneys acting in the same or similar circumstances, and their failure to meet this standard is

           negligence.

                   15.    The Firm and its attorneys' negligent acts and omissions, include, but are not

           limited to, failing to ensure that Holistic's medical marijuana cultivation and dispensary

           application Sections A through D satisfied the minimum qualifications for merit scoring in the

           Rules and Regulations promulgated by the Commission. -

                   16.    But for the Firm and its attorneys' negligence, Holistic would have been awarded

           a medical marijuapa dispensary license, which is valued at more than $5,000,000.

                   17.    At all times during the course of the representation of Holistic, the attorneys were

           members of the Firm and were acting as agents of the Firm. Therefore, the Firm is vicariously

           liable for all damages caused by the attorneys' negligence.

                   18.    Plaintiffs specifically reserve the right to amend and plead further in this case. The

           specific allegations set forth above do not and shall not constitute a complete list of the negligent

           acts committed by the Firm and its attorneys.

                   19.    Plaintiffs respectfully demand a jury of 12 persons to try this case.

                  WHEREFORE? Plaintiffs respectfully pray (i) that Holistic have and recover judgment

           from and against the Defendant in an amount to be determined by a jury, in excess of $5,000,000,

           together with prejudgment interest at the maximum rate allowable by law from September 18,

           2017 to the date judgment is entered; and (ii) for all other relief to which it may be entitled.




                                                             3
Case 2:20-cv-00230-LPR Document 2 Filed 11/19/20 Page 4 of 4




                              Respectfully submitted,
                              Holistic Industries of Arkansas, LLC, and

                        By:    ~
                              Kenneth P. "Casey" Castleberry, ABA #2003109
                              MURPHY, THOMPSON, ARNOLD,
                               SKINNER & CASTLEBERRY
                              555 East Main Street, Suite 200
                              Post Office Box 2595
                              Batesville, Arkansas 72503 -
                              (870) 793-3821 - telephone
                              (870) 793-3815-facsimile
                              casey@castleberrylawfirm.com




                                 4
